Name: Commission Regulation (EEC) No 2361/86 of 25 July 1986 amending Regulation (EEC) No 2223/85 as regards the allocation among processing enterprises of certain quantities of fresh tomatoes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 7 . 86 Official Journal of the European Communities No L 205/ 17 COMMISSION REGULATION (EEC) No 2361/86 of 25 July 1986 amending Regulation (EEC) No 2223/85 as regards the allocation among processing enterprises of certain quantities of fresh tomatoes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 1838/86 (2), and in particular Article 3 (4) thereof, Whereas Commission Regulation (EEC) No 2077/86 (3) fixes, for the 1986/87 marketing year, the minimum price to be paid to producers for tomatoes and the amount of production aid for processed tomato products ; Whereas Article 5 (4) of Commission Regulation (EEC) No 2223/85 (4) authorizes Member States to redistribute quantities already allocated and not used among proces ­ sing enterprises which have used a quantity of fresh toma ­ toes exceeding that allocated to them ; whereas, in the light of experience, it should further be provided that the quantities released and for which processing contracts have not been concluded may be redistributed, during the marketing year, among enterprises which state that they are prepared to conclude contracts for processing addi ­ tional quantities ; whereas, accordingly, a specific addi ­ tional period should be laid down for the conclusion of these new contracts, by way of derogation from Article 7 of Commission Regulation (EEC) No 1599/84 of 5 June 1984 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables (*), as last amended by Regulation (EEC) No 1 155/86 (6) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vege ­ tables, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph 5 is added to Article 5 of Regu ­ lation (EEC) No 2223/85 : '5 . Without prejudice to paragraph 4, where a Member State has established that the total quantity allocated to its processing enterprises will not be used during the current marketing year, that Member State may redistribute the quantity thus available among processing enterprises which state that they are prepared to conclude additional processing contracts for those quantities . By way of derogation from Article 7 ( 1 ) and (3) of Regulation (EEC) No 1599/84, the abovementioned contracts shall be be concluded by the 15th day fol ­ lowing the date on which the competent authority notifies to the enterprises its decision regarding further redistribution.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 25 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27 . 2. 1986, p. 1 . (2) OJ No L 159, 14 . 6 . 1986, p. 1 . 0 OJ No L 179, 3 . 7 . 1986, p. 11 . ( «) OJ No L 205, 3 . 8 . 1985, p. 19 . j5) OJ No L 152, 8 . 6 . 1984, p. 16 . ( «) OJ No L 105, 22. 4. 1986, p. 24.